— Appeal by defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered September 11, 1981, convicting her of manslaughter in the second degree, upon a plea of guilty, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, plea vacated, and case remitted to the County Court, Nassau County, for further proceedings consistent herewith. A review of the record indicates that the defendant, in pleading guilty to manslaughter in the second degree, was not adequately advised as to the nature of the plea and did not adequately understand the charge or the prospects of a justification defense. Defendant’s version of the facts indicates that she might have acted in self-defense. The court did not adequately pursue those issues. Under the circumstances, additional inquiry should have been made (1) to insure that defendant had an adequate understanding of the consequences of her plea and (2) either to negate or establish the defense of justification, or to indicate a knowing waiver thereof by the defendant (People v Corrado, 65 AD2d 760). Titone, J. P., Gibbons, Thompson and Niehoff, JJ., concur.